Citation Nr: 1634080	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-28 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for residuals of a left eye injury.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for residuals of a traumatic brain injury to include headaches and memory loss.

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder, anxiety, and depression.

5.  Entitlement to service connection for alcoholism.

6.  Entitlement to service connection for painful joints, arthritis.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to a service connection for a back disorder.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional right knee disability due to VA's failure to timely diagnose and/or properly treat the Veteran's right knee disability.

13.  Entitlement to a disability rating in excess of 10 percent for limitation of degenerative arthritis superimposed on patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to July 2006.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2012 and July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of whether to new and material evidence has been submitted to reopen the issue of entitlement to service connection for left ear hearing loss; entitlement to service connection for residuals of an eye injury; painful joints/arthritis; bilateral shoulder disorder; back disorder; peripheral neuropathy of the bilateral lower extremities; residuals of a traumatic brain injury; psychiatric disorder; and alcoholism; as well as entitlement to an increased disability rating for service-connected right knee disability; and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to the right knee are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A March 2009 rating decision denied entitlement to service connection for residuals of a left eye injury.  The Veteran did not perfect his appeal with a substantive appeal in response to the February 2010 statement of the case.  

2.  Evidence associated with the claims file subsequent to the March 2009 rating decision was not of record at the time of the decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a left eye injury.



CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied the Veteran's service connection claims for residuals of a left eye injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the March 2009 rating decision is new and material and the claim of entitlement to service connection for a left eye injury is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed a service connection claim for hearing loss in November 2008.  A rating decision dated in March 2009 denied the Veteran's claim.  The evidence of record at the time of the March 2009 rating decision included service treatment records dated from November 2001 to September 2005, a lay statement from a service member, a VA examination dated in January 2009, and lay statements from the Veteran.  The Veteran submitted a notice of disagreement to the March 2009 rating decision in March 2009.  The RO received additional service treatment records in June 2009 that document treatment for metallic foreign body of the cornea in the left eye in October 2005, including the operative report, after the initial rating decision that denied the Veteran's service connection claim for residuals of an eye injury.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2015).  The additional service records associated with the claims file include treatment of a left eye injury in service and, therefore, it is considered relevant evidence.  However, the RO readjudicated the claim with consideration of the above evidence in a February 2010 statement of the case.  This satisfied the RO's duty under 38 C.F.R. § 3.156(b) and (c) to reconsider the matter upon receiving new service department record and/or evidence within one year of the rating decision.  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014), Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  The Veteran did not submit a substantive appeal in response to the February 2010 statement of the case that continued the denial of service connection for left ear hearing loss.  Therefore, the Veteran's original claim, which remained pending until the statement of the case was issue in February 2010, became final.  See 38 U.S.C.A. § 7105 (West 2014; 38 C.F.R. § 20.200, 20.202, 20.302 (2015).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).

The Veteran submitted another claim for entitlement to service connection for an eye condition in June 2011.  The relevant evidence of record received since the March 2009 rating decision includes VA treatment records, pictures of his left eye injury, lay statements from the Veteran, and the Veteran's testimony at the July 2015 hearing before the Board.  The lay statements and medical evidence received since the March 2009 rating decision is new in that it was not of record at the time of the decision.  The Veteran testified at the July 2015 hearing before the Board that he still experienced complications from his original eye injury in service and he treated his left eye disorder with eye drops and ointments.  This evidence is not cumulative or redundant of the evidence considered in the March 2009 rating decision.  Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating such claims.  See 38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for residuals of a left eye injury is reopened.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left eye injury is reopened, and the appeal is granted to that extent only.


REMAND

With respect to the Veteran's claim to reopen entitlement to service connection for left ear hearing loss, the RO adjudicated the merits of the underlying claim and did not determine whether new and material evidence has been received to reopen entitlement to service for left ear hearing loss in the July 2013 rating decision or the August 2014 statement of the case.  The Board notes that the Veteran originally filed a service connection claim for hearing loss in November 2008.  A rating decision dated in March 2009 denied the Veteran's claim for left ear hearing loss.  The Veteran submitted a notice of disagreement to that rating decision in March 2009.  Additional service treatment records to include the Veteran's separation examination were associated with the claims file in April 2009, after the initial rating decision that denied the Veteran's service connection claim for hearing loss.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2015).  As the additional service records associated with the claims file include an audiometric evaluation as part of the Veteran's separation from service, it is considered relevant evidence.  However, the RO readjudicated the claim with consideration of the above evidence in a February 2010 statement of the case.  This satisfied the RO's duty under 38 C.F.R. § 3.156(b) and (c) to reconsider the matter upon receiving new service department record and/or evidence within one year of the rating decision.  See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014), Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  The Veteran did not submit a substantive appeal in response to the February 2010 statement of the case that continued the denial of service connection for left ear hearing loss.  Therefore, the Veteran's original claim, which remained pending until the statement of the case was issue in February 2010, became final.  See 38 U.S.C.A. § 7105 (West 2014; 38 C.F.R. § 20.200, 20.202, 20.302 (2015).  In light of the foregoing, the claim must be remanded so that the RO may provide notice to the Veteran on how to substantiate his claim to reopen entitlement to service connection for left ear hearing loss and to adjudicate the issue of whether new and material evidence has been received to reopen entitlement to service connection for left ear hearing loss.  

Concerning the Veteran's service connection claim for residuals of a left eye injury, the Veteran was provided with a VA examination in January 2009.  The examiner did not provide a medical opinion with respect to whether any left eye disorder was caused by or related to the Veteran's injury of the left eye during active military service.  Thus, the Veteran should be afforded a new examination and medical opinion.    

Regarding the Veteran's service connection claim for residuals of a traumatic brain injury (TBI), to include headaches and memory loss, the Veteran contends that his current symptoms of a traumatic brain injury are related to an injury that occurred in April 2004 and/or was caused by or aggravated his service-connected right knee disorder that resulted in a head injury in October 2011.  The Veteran underwent a VA examination in March 2013.  The VA examination report reveals that the examiner recommended further testing in relation to the Veteran's traumatic brain injury noting that the Veteran would at least need a magnetic resonance imaging scan of the brain with and without contrast, as well as a cognitive evaluation to work up the Veteran's migraine headaches and difficulties with memory.  A review of the record shows that this has not been completed.  Furthermore, the examiner provided the opinion that the Veteran's residuals of traumatic brain injury was "less likely than not" proximately due to or the result of the Veteran's service-connected right knee disability.  As part of the rationale, the examiner determined that the Veteran's residuals of traumatic brain injury to include headaches and difficulty with short term memory was related to the head injury in 2004 based on the information the Veteran had presented.  The RO was unable to locate the Veteran's service treatment records and associate them with the claims file.  The claims file contains some service treatment records that were provided by the Veteran.  The service treatment records do not document that the Veteran experienced a head injury in April 2004 during service; however, there is evidence that the Veteran reported experiencing dizziness and vertigo in July 2004 and during his separation examination in June 2004.  In light of the foregoing, the Board finds that another VA examination and medical opinion is necessary prior to adjudicating this claim.

With respect to the Veteran's service connection claim for a psychiatric disorder to include PTSD, anxiety, and depression, the Veteran contends that the onset of his symptoms began during active military service and/or is caused by his TBI during service.  A June 2006 Report of Medical History as part of his separation examination documents that the Veteran reported experiencing depression or excess worry.  The Veteran was provided with a VA examination in March 2013; however, the examiner did not address whether the Veteran's current psychiatric disorder began during active military service or whether it is otherwise related to service, to include the reported symptoms in service.  Thus, a new VA examination and opinion is necessary in order to adequately adjudicate the claim. 

Concerning the Veteran's service connection claim for alcoholism, the Veteran contends that it is secondary to his psychiatric disorders.  Thus, the claim is inextricably intertwined with the Veteran's service connection claim for a psychiatric disorder.  As such, the Board will defer action on the issue of entitlement to service connection for alcoholism until after completion of the actions requested below, and the issue of entitlement to service for a psychiatric disorder has been readjudicated.  

Regarding the Veteran's service connection claims for joint pain/arthritis, a bilateral shoulder disorder, and a back disorder, the Veteran contends that the onset of these disorders were during service and/or they were caused by or related to his military occupational specialty as a fire fighter.  In the alternative, he asserts that these disorders are secondary to his service-connected right knee disorder.  The June 2006 Report of Medical History shows that the Veteran reported experiencing painful shoulder, elbow, or wrist, recurrent back pain or any back problem, and swollen or painful joints.  The Veteran has not been provided with a VA examination.  Accordingly, the Veteran should be provided with a VA examination and medical opinion.

Turning to the Veteran's service connection claims for peripheral neuropathy of the bilateral lower extremities, the Veteran contends that he has peripheral neuropathy due to exposure to hazardous waste in service and/or secondary to his TBI, alcoholism, and/or back disorder.  The Veteran's DD Form 214 shows that he received training in hazardous waste management.  The Veteran submitted medical articles in July 2015 indicating that exposure to toxins may damage nerves and cause peripheral neuropathy.  Thus, the Veteran should be provided with a VA examination and opinion.  This issue is also intertwined with the Veteran's service connection claims for TBI, alcoholism, and back disorder as he contends that his peripheral neuropathy may also be secondary to these disorders.

The Veteran contends that he is entitled to compensation for an additional right knee disability under 38 U.S.C.A. § 1151 due to VA negligently failing to provide treatment, care, or therapy of his right knee and/or as a result of the right knee synovial debridement/plica synovialis/fat pad debridement in August 2011.  The Veteran asserted in May 2013 that VA surgeries of his right knee worsened his knee condition.  He also claimed in August 2014 that VA failed to properly diagnose and treat his right knee disability.  A VA medical opinion with respect to this issue is necessary in order to adequately adjudicate the Veteran's claim.

The Veteran's most recent VA examination with respect to his service-connected right knee disability was conducted in August 2012.  The Veteran testified at the July 2015 hearing before the Board that the symptoms of his right knee disability had increased in severity.  In light of the foregoing, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected right knee disability.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided with all regulatory and statutory notice with regard to his claim to reopen entitlement to service connection for a left ear hearing loss disability.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain all outstanding VA treatment records with respect to his claims on appeal from August 2014 to the present from the North Los Vegas VA Hospital.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be afforded a VA examination by an appropriate specialist for his service connection claim for residuals of an eye injury.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

After a review of the evidence, the clinical examination, and with consideration of the Veteran's statements of eye problems since discharge from service, the examiner must provide an opinion as to whether the any previously or currently diagnosed left eye disorder is related to the Veteran's active military service, to include the documented in-service injury to the left eye. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The Veteran must be afforded a VA examination regarding whether TBI, to include headaches and memory loss, is related to his military service or to a service-connected disorder.  The electronic claims file must be made available to the examiner for review, and the examiner must indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished to include an magnetic resonance imaging scan of the brain with and without contrast, as well as a cognitive evaluation to work up the Veteran's migraine headaches and difficulties with memory as noted by the March 2013 VA examiner.  If the current examiner determines that a magnetic resonance imaging scan of the brain and/or full cognitive evaluation with respect to the Veteran's headaches and difficulties with memory is not necessary, then the examiner must provide an explanation as to why this is so.  The examiner must review all pertinent records associated with the claims file and provide opinions on the following:

a.  Whether the evidence of record indicates that the Veteran experienced a traumatic brain injury in service.  In this regard, the examiner is asked to address whether the symptoms of vertigo and dizziness documented in the service treatment records is evidence of a traumatic brain injury during service.  

b.  If the examiner determines that there is evidence of a traumatic brain injury in service, the examiner must provide an opinion as to whether the Veteran's current symptoms of headaches and memory loss are residuals of the traumatic brain injury during active military service.  The examiner must address the Veteran's lay statements of experiencing headaches and memory loss with continuous symptoms since discharge from service.  

c.  If the examiner finds that a TBI, with headaches and memory loss are not related to the Veteran's military service, the examiner must provide an opinion as to whether the Veteran's symptoms of headaches and memory loss are residuals of a traumatic brain injury in October 2011 caused by or aggravated by the Veteran's service-connected right knee disability. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The Veteran must be afforded a VA psychiatric examination to determine whether a psychiatric disorder is related to his military service.  Prior to the examination, the electronic claims file must be made available to the examiner for review of the case, and the examiner must state that the records were reviewed.  The examiner must administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD, anxiety, depression, and other pertinent psychiatric disorders.   

After reviewing all pertinent records associated with the electronic claims file, the clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must identify all previously and currently diagnosed psychiatric disorders.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's active military service.  If the answer is positive, then the examiner must also provide an opinion with respect to whether the Veteran's alcoholism is caused by or aggravated by such a disorder.  The examiner must also state whether any currently or previously diagnosed psychiatric disorder is related to a TBI.

The examiner must provide a complete rationale for all opinions expressed.  As part of his or her rationale, the examiner must address the June 2006 separation examination where the Veteran reported experiencing depression or excessive worry.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

6.  The Veteran must be afforded a VA examination regarding the Veteran's service connection claims for joint pain/arthritis and a bilateral shoulder disorder.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished.  The examiner must review all pertinent records associated with the claims file and offer an opinion as to the following:

a.  Whether any previously or currently diagnosed joint disorder, arthritis, and/or disorder of the bilateral shoulders is related to the Veteran's active military service.

b.  If the answer to (a) is negative, the examiner must provide an opinion as to whether any currently or previously diagnosed joint disorder, arthritis, and/or disorder of the bilateral shoulders was caused by or aggravated by the Veteran's service-connected right knee disability to include as due to any altered gait.

As part of the opinion, the examiner must address the June 2006 separation examination where the Veteran reported experiencing painful shoulder, elbow, or wrist and swollen or painful joints, as well as, the Veteran's lay statements of recurrent or continuous symptoms of joint pain to include shoulder pain since active military service. 

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

7.  The Veteran must be afforded a VA examination regarding the Veteran's service connection claim for a back disorder.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished.  The examiner must review all pertinent records associated with the claims file and offer an opinion as to the following:

a.  Whether any currently or previously diagnosed back disorder is related to the Veteran's active military service.

b.  If the answer to (a) is negative, the examiner must provide an opinion as to whether any currently or previously diagnosed back disorder is caused by or aggravated by the Veteran's service-connected right knee disability to include as due to any altered gait.

As part of the opinion, the examiner is asked to address the June 2006 separation examination where the Veteran reported experiencing recurrent back pain or any back problem, as well as, the Veteran's lay statements of recurrent or continuous symptoms of back pain since active military service.

The examiner must provide a rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

8.  The Veteran must be afforded a VA examination regarding the Veteran's service connection claim for peripheral neuropathy of the bilateral lower extremities.  The electronic claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner must indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished.  The examiner must review all pertinent records associated with the claims file and offer an opinion as to the following:

a.  Whether any currently or previously diagnosed nerve disorder of the lower extremities, to include peripheral neuropathy, is related to the Veteran's active military service to include exposure to hazardous waste.

b.  If the answer to (a) is negative, the examiner must provide an opinion as to whether any currently or previously diagnosed nerve disorder of the lower extremities, to include peripheral neuropathy, is caused by or aggravated by the Veteran's back disorder, traumatic brain injury, and/or service-connected right knee disability.

As part of the opinion, the examiner is asked to address the Veteran's lay statements of recurrent symptoms of numbness and tingling of the lower extremities since active military service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

9.  The Veteran must be afforded a VA examination to determine if he has any additional right knee disorder due to VA failing to provide treatment, care, or therapy of his right knee; as a result of the right knee synovial debridement/plica synovialis/fat pad debridement in August 2011; as a result of surgeries in May 2013; or due to failing to properly diagnose and treat his right knee disability in August 2014.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

For any identified right knee disorder, provide an opinion addressing whether such is an additional disability due VA treatment noted above.  

If so, is the additional right knee disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR did VA furnish surgical treatment without the Veteran's informed consent?

OR 

(2) Was the additional disability proximately caused by an event not reasonably foreseeable? 

A complete rationale for any opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

10.  The RO must advise the Veteran that it is his responsibility to report for the examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

11.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

12.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


